Hanson, Chancellor.,
[Jfovemher term 1794,] The case appears to be as follows: The complainant purchases from Samuel Owings a piece of ground in Haiti" inore-town, subject to the claim of the defendant, in whom remains the legal title, for the price of the whole lot, or division, from which the said piece was taken. The defendant is apprised of the dimensions of the said piece, and that the possession of the residue of the ro6 *20js jn another person. It is agreed between the complainant and defendant, that the former shall pass bis bond to the latter for the amount of his whole claim,. and that the defendant in return shall pass his bond for the conveyance to the complainant of the ground pur» cliased by him; but instead thereof the defendant’s bond is passed for the conveyance of the whole lot or division.
Thus, from the testimony in this causé, the facts appear. But it is conceived that the expression in the condition of the defendant’s bond cannot be controuled by parol evidence; and that, in as. much as the defendant thereby engaged to convey the whole lot, he cannot be permitted to recover the money, in consideration of which he executed the bond, unless he can make a good indefeasible title to the whole lot. It is not at the same time considered, that the complainant applies to be relieved against a bond, which does not express the consideration for which it was given; and that the consideration can appear only from the defendant’s answer, or from the parol evidence taken on commission. But the answer which is supported by that evidence shews the, consideration of the bond, and the facts, to be as above stated. "What then is the equity of the case? Should the defendant convey the whole lot or division to the complainant? Nothing can be better established than is the rule of this court, by which the defendant would be considered as only a trustee of that part to which he knew the equitable title to be in another person. If then, the defendant make the .complainant a good title to that part which he actually purchased, wherein consists the injury? In short, there never was a case in which a complainant, whatever advantage he might suppose he .could have at law, had less reason to expect the interference of a court of equity.
It is thereupon, this 2d day of December, 1T94, by A, C. Hanson, chancellor, and by the authority of this court, adjudged, ordered and decreed, that the injunction heretofore issued in this cause he dissolved.
And it is further adjndged, &c. that when the defendant shall have levied or received the principal and interest due on the bond of the complainant put in suit as mentioned in the hill and answer, and likewise the legal costs by the said defendant expended at law in the prosecution of the said suit, and the legal costs expended in this court by the defendant in, the defence of this suit, as taxed by the register, the said defendant, H. B, Gough, by a good deed, indented, acknowledged by him, and to be recorded agreeably to law, shall give, grant, bargain and sell, release and confirm, unto the .com*21pluinant, J. Bickham, and Ms heirs, the piece of ground first mentioned in the said bill, and also the piece of ground which is delineated on th® plot filed by the defemdant, and referred to by the depositions* comprehended within the lines.” &c„ &c.
The complainant appealed to the court of appeals* and the case- was entered abated at this term, (June 1797,) by the death of the appellant.